DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 & 7 are amended. Claims 2-3, 8-10 and 18-20 are canceled. Claims 1, 4-7 & 11-17 are currently pending.

Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 recites in part “both compounds being in particular form”. It appears applicant intended to recite “particulate” in place of “particular”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (WO 2015/111740 A1 and hereinafter using, as a translation, corresponding US 2016/0380263 A1, as cited in the IDS mailed on 07/15/2021) in view of Yokoyama (WO 2015/0163273 A1 and hereinafter using, as a translation, corresponding US 2017/0054147 A1) and Kawakami (US 2010/0047691 A1).
Regarding claims 1 & 5, Nakayama teaches a positive electrode active material for non-aqueous electrolyte secondary batteries ([0007] & [0114]-[0119]), comprising: primary particles of a lithium nickel composite oxide represented by LizNi1-x-y-CoxMyO2 (0.95≤z≤1.03, 0<x≤0.2, 0<y≤0.1, x+y ≤ 0.2, and M is Mn, Al or Mg; and secondary particles configured by aggregating the primary particles, wherein an LiAl compound and an LiW compound can be provided on surfaces of the primary particles (Table 1: Examples 2-3; [0023]-[0026]). Nakayama further teaches an amount of Al contained in the LiAl compound being preferably 0.1 atom% to 3 atom% with respect to total number of atoms of Ni, Co and M contained in the lithium nickel composite oxide of the primary particles ([0040]-[0042]) which overlaps with the presently claimed range of 0.01 atom% to 0.5 atom%; and an amount of W contained in the LiW compound being preferably 0.1 atom% to 3 atom% with respect to total number of atoms of Ni, Co and M contained in the lithium nickel composite oxide of the primary particles ([0040]-[0042]) which overlaps with the presently claimed range of 0.01 atom% to 0.5 atom%.			Nakayama is silent as to the LiAl compound and the LiW compound being in particulate form and having a particle size of 1 nm to 100 nm.								Yokoyama teaches a positive electrode active material comprising a secondary particle which is an aggregate of primary particles, wherein the secondary particle, via outer surfaces of the primary particles, is coated with a LiW compound such as Li--2WO4 or Li4WO5 having a particulate form with a particle size of 1 nm to 100 nm ([0058], [0087]-[0091] & [0096]).			It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to form a LiW compound such as Li--2WO4 or Li4WO5 in particulate form with a particle size of 1 nm to 100 nm in order to provide a good balance between the lithium ion conductivity and the reaction resistance as taught by Yokoyama ([0089]-[0090]). 		Kawakami teaches a positive electrode active material comprising a secondary particle which is an aggregate of primary particles, wherein the secondary particle, via outer surfaces of the primary particles, is coated with a LiAl compound such as LiAlO2 having a particulate form with a maximum particle size of 100 nm ([0013]-[0020]).							It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to form a LiAl compound such as LiAlO2 in particulate form with a particle size under 100 nm in order to more efficiently cover the surfaces of the particles of the core positive electrode active material as taught by Kawakami ([0019]-[0020]).
Regarding claim 4, Nakayama as modified by Yokoyama and Kawakami teaches the positive electrode active material of claim 1. Nakayama further teaches wherein the LiAl compound is LiAlO2 ([0040]).
Regarding claim 6, Nakayama as modified by Yokoyama and Kawakami teaches the positive electrode active material of claim 1 but is silent as to a crystallite diameter that is calculated from a peak of a (0003) surface in a X-ray diffraction (XRD) of the lithium nickel composite oxide being 1350 A to 1500 A. However, Nakayama teaches a positive electrode active material having substantially the same structure (i.e secondary particle formed by aggregating a plurality of primary particles, wherein the secondary particle has a coating layer which can comprise a LiW compound and a LiAl compound) and composition (i.e lithium nickel composite oxide primary particles and coating layer with significantly overlapping compositions). Furthermore, the method of producing the positive active material of Nakayama as modified by step (b) of Yokoyama (described in more detail in the rejection of claims 7-16 & 20) is also substantially identical to the method of producing the presently claimed positive electrode active material of claim 1. Accordingly, one of ordinary skill in the art would expect the positive electrode active material of modified Nakayama to inherently possess to the claimed properties (i.e a crystallite diameter that is calculated from a peak of a (0003) surface in a X-ray diffraction (XRD) of the lithium nickel composite oxide being 1350 A to 1500 A). “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. See MPEP 2112.01 II.   
Regarding claims 7 & 11-15, Nakayama teaches the production method for positive electrode active material for non-aqueous electrolyte secondary batteries containing a lithium nickel composite oxide ([0007] & [0114]-[0119]), the method comprising processes (a) to (d) below in order: 												(a) a process of mixing a nickel composite oxide containing nickel, cobalt, and at least one type selected from Mg, Al and Mn, and a lithium compound such as lithium hydroxide or lithium carbonate, and then, of firing the compounds in a temperature range of preferably 700°C to 850°C (which overlaps with the presently claimed range of 720°C to 770°C) in an oxidizing atmosphere, and thus, of preparing a fired powder of a lithium nickel composite oxide that is represented by LizNi1-x-y-CoxMyO2 (0.95≤z≤1.03, 0<x≤0.2, 0<y≤0.1, x+y ≤ 0.2, and M is Mn, Al or Mg; and contains primary particles and secondary particles configured by aggregating the primary particles (Table 1: Examples 2-3; [0023]-[0025] & [0066]-[0071]).				(c) a process of adding an aluminum compound such as aluminum oxide and a tungsten compound to the lithium nickel composite oxide, and mixing the compounds and the lithium nickel composite oxide, wherein an amount of Al contained in the LiAl compound is preferably 0.1 atom% to 3 atom% with respect to total number of atoms of Ni, Co and M contained in the lithium nickel composite oxide of the primary particles ([0040]-[0042]) which overlaps with the presently claimed range of 0.01 atom% to 0.5 atom%; and an amount of W contained in the LiW compound is preferably 0.1 atom% to 3 atom% with respect to total number of atoms of Ni, Co and M contained in the lithium nickel composite oxide of the primary particles ([0040]-[0042]) which overlaps with the presently claimed range of 0.01 atom% to 0.5 atom% ([0040], [0072]-[0074] & [0149]);											(d) a process of performing a thermal treatment at 300°C to 850°C (which overlaps with the presently claimed range of 100°C to 600°C) in an oxygen atmosphere with respect to the mixture of the fired powder of the lithium nickel composite oxide, the aluminum compound, and the tungsten compound that is prepared in step (c), and forming a LiAl compound and a LiW compound on surfaces of the primary particles of the fired powder of the lithium nickel composite oxide ([0007] & [0075]).								However, Nakayama is silent as to a step (b) of forming a slurry such that an amount of the fired powder of the lithium nickel composite oxide is 1000 g to 2000 g with respect to 1 L of water, and of obtaining a cleaned cake by performing a water washing treatment with respect to the fired powder of the lithium nickel composite oxide that is prepared in step (a) and using the cake in step (c), wherein the LiW and LiAl compounds are in particulate form and have a particle size of 1 nm to 100 nm.										Yokoyama teaches a method of producing a positive electrode active material, the method comprising (b) forming a slurry such that an amount of a fired powder of a lithium nickel composite oxide is 700 g to 2000 g with respect to 1 L of water (which overlaps with the presently claimed range of 1000 g/L to 2000 g/L), and of obtaining a cleaned cake by performing a water washing treatment at a temperature of 10°C to 40°C with respect to the fired powder of the lithium nickel composite oxide after a step (a) of forming the lithium nickel composite oxide and prior to a step (c) of adding a tungsten compound to the cleaned cake ([0031] & [0038]). Yokoyama also teaches the LiW compound such as Li--2WO4 or Li4WO5 having a particulate form with a particle size of 1 nm to 100 nm ([0058], [0087]-[0091] & [0096])					It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to perform step (b) described by Yokoyama between steps (a) and (c) of Nakayama in order to remove impurities existing on the surface of the calcined powder of the lithium-nickel composite oxide thereby suppressing generation of gas and achieving high output and high safety as taught by Yokoyama ([0184]-[0187]). Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to form a LiW compound such as Li--2WO4 or Li4WO5 in particulate form with a particle size of 1 nm to 100 nm in order to provide a good balance between the lithium ion conductivity and the reaction resistance as taught by Yokoyama ([0089]-[0090]).							Kawakami teaches a positive electrode active material comprising a secondary particle which is an aggregate of primary particles, wherein the secondary particle, via outer surfaces of the primary particles, is coated with a LiAl compound such as LiAlO2 having a particulate form with a maximum particle size of 100 nm ([0013]-[0020]).							It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to form a LiAl compound such as LiAlO2 in particulate form with a particle size under 100 nm in order to more efficiently cover the surfaces of the particles of the core positive electrode active material as taught by Kawakami ([0019]-[0020]).
Regarding claim 16, Nakayama as modified by Yokoyama and Kawakami teaches the method of claim 7. Nakayama further teaches wherein the coating material used to form the LiW compound can be any of oxides, hydroxides, carbonates, nitrates, sulfates, halides, oxalates and alkoxides can be used, among which oxides are preferable ([0040] & [0072]). Thus, it would have been obvious to one of ordinary skill in the art to use tungsten oxide as a coating material for the LiW compound on the surface of the primary particles.
Regarding claim 17, Nakayama as modified by Yokoyama and Kawakami teaches the positive electrode active material of claim 1. Nakayama further teaches a non-aqueous electrolyte secondary battery comprising a positive electrode containing the positive electrode active material of claim 1 ([0006]-[0007], [0088] & [0114]-[0119]). 

Response to Arguments
Applicant’s arguments with respect to claims 1 & 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments to independent claims 1 & 7 have prompted a new ground of rejection as presented above. As instantly claimed, claims 1, 4-7 & 11-17 are to be obvious over the combined teachings of Nakayama, Yokoyama and Kawakami. 									Thus, in view of the foregoing, claims 1, 4-7 & 11-17 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727